DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed March 26, 2021.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over HIRANO et al (2015/0185610) and SHIMIZU et al (9,091,913) and HOULIHAN et al (9,146,467) is withdrawn in view of the amendment to claim 1 and the arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over HIRANO et al (2015/0185610) and WASHIO et al (2010/0047715) and HOULIHAN et al (9,146,467).
The claimed invention now recites the following:

    PNG
    media_image1.png
    784
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    860
    712
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    701
    697
    media_image3.png
    Greyscale

HIRANO et al report a positive photosensitive resin composition comprising a photoresist polymer comprising a repeating unit of formula (Ab-1) wherein the R1 and R3are defined to be hydrogen groups while R2is defined as a monovalent group and can be seen in the specification to be linear alkyl groups as well as alicyclic groups, as seen below in polymer (Ab-29) and (Ab’-5):

    PNG
    media_image4.png
    787
    660
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    486
    380
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    229
    383
    media_image6.png
    Greyscale

The prior art polymer repeating units lack a working example wherein R1, R3are defined as hydrogen and R2is a linear aliphatic or branched aliphatic hydrocarbon group as defined in claim 2.
HIRANO et al further disclose photoacid generators as seen in pages 93-107 with the following sulfonium carboxylate as an example from page 94:

    PNG
    media_image7.png
    155
    302
    media_image7.png
    Greyscale

WASHIO et al report a positive photoresist composition comprising a polymer whose alkali solubility increases by the action of an acid wherein in of the resins is an acrylic resin (B3), see paragraph [0083] shown below:

    PNG
    media_image8.png
    313
    407
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    704
    409
    media_image9.png
    Greyscale



Applicants are further directed to paragraphs [0100] to [0103] the acrylate resin preferably include the following structures of (b8):

    PNG
    media_image10.png
    728
    427
    media_image10.png
    Greyscale

The first and second units meet the claimed selected groups (a2-2) and (a2-3) and the third unit is functionally equivalent to any of (b-5), (b-6) or (b-7).  The current applicants recites a unit of formula (I) which is met by (b-6),

The claimed alkali-soluble resin, novolak resin is disclosed in paragraph [0107] to [0111], see below: 
    PNG
    media_image11.png
    673
    425
    media_image11.png
    Greyscale


column 10, lines 1-56 for sulfonic acid esters of N-hydroxyimide compounds which are equivalent to the sulfonium salts as seen in on column 18, lines 15-25, shown here:

    PNG
    media_image12.png
    184
    327
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    382
    404
    media_image13.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of photoresist polymers to have a resin disclosed in WASHIO et al comprising an acrylic resin and a novolak resin with the use of a sulfonic acid ester of N-hydroxyimide of HOULIHAN et al with the 
WASHIO et al is cited to meet the Markush groupings by having at least one selected from unit (a2-2) and (a2-3) in their copolymer along with formula (I).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SENZAKI et al (2009/0068342) to the same assignee as WASHIO et al disclose compositions having an acrylic resin and a novolac resin, see Examples 1-4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                

J.Chu
July 1, 2021